       Case
        Case4:14-cr-00027-BMM
             4:14-cr-00027-BMM Document
                                Document61-1
                                         62 Filed
                                             Filed10/14/20
                                                   10/14/20 Page
                                                             Page11ofof11




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                     Case No. CR 14-27-GF-BMM

                Plaintiff,

vs.
                                                         ORDER
SCOBEY G. BAKER,

               Defendant.

      Defendant Scobey G. Baker, having filed a Motion to Appear via Video for

Motion for Early Termination of Supervised Release Hearing, there being no

objection from the Government;

      IT IS HEREBY ORDERED the Defendant, Scobey G. Baker may appear via

Zoom for the Motion for Early Termination of Supervised Release Hearing,

currently scheduled for October 20, 2020, at 2:30 p.m.

                 14th day of October, 2020.
      DATED this _____


                               ________________________________________
                               BRIAN M. MORRIS
                               CHIEF UNITED STATES DISTRICT JUDGE




                                        1
